DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of independent claim 1 is the inclusion of the specific limitations of “qualifying the NDI ultrasonic system and/or the NDI ultrasonic transducer in response to the scan signal being below the time-domain qualification mask for a portion of the calibration coupon without a defect and the scan signal being above the time-domain qualification mask for another portion of the calibration coupon comprising the defect, and the porosity sensitivity of the NDI ultrasonic system being validated”, in combination of with all other recited method steps in a method for performing metrology qualification of a non-destructive inspection (NDI) ultrasonic system and/or an NDI ultrasonic transducer.
The primary reasons for allowance of independent claim 15 is the inclusion of the specific limitations of “qualifying the NDI ultrasonic system in response to the scan signal being within the time-domain qualification mask for a portion of the calibration coupon without a defect and the scan signal being above the time-domain qualification mask for another portion of the calibration coupon comprising the defect, and the porosity sensitivity of the NDI ultrasonic system being validated”, in combination of with all other recited associated elements in a system for performing metrology qualification of a non- destructive inspection (NDI) ultrasonic system and/or an NDI ultrasonic transducer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2861